DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 3, the phrase, “…said exoskeleton…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear if the applicant is encompassing the same “an elastic exoskeleton” (claim 1, Ln. 2) when referring to “said exoskeleton” OR a different “exoskeleton”? To avoid confusion, examiner suggests the following change, “…said elastic exoskeleton…” to establish the proper antecedent basis and for consistency purposes with the rest of the claim.
	In claim 1, Ln. 5-14, the phrase in each instance, “…said opening…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant established “at least one opening” which suggests more than one opening. Therefore, it is unclear as to which specific “opening” is being referred in these instances. Further clarification is required.
	In claim 1, Ln. 9, the phrase, “…said interior cavity for holding contents…” renders the claim to be vague and indefinite because the applicant establishes “an interior cavity” in reference to “contents” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim “contents” as a part of the claimed invention or not?  Further clarification is required. 
	In claims 5-8, the phrase in each claim and instance, “…said one opening…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claims 5-8, the phrase in each claim and instance, “…said openings…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
As for claims 2-12, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverglate et al. (US 8932101; hereinafter Silverglate).
Regarding claim 1, Silverglate discloses a container embodiment (10; as shown in Figs. 1-6, more specifically Figs. 5 and 6) comprising:
an elastic exoskeleton (12) having sidewalls (i.e. in the form of a mesh structure (14)) surrounding an interior chamber (16) of said exoskeleton;
at least one opening (18 and 20) formed in said elastic exoskeleton, said opening having an opening diameter, said opening communicating with said interior chamber;
a housing (24; as shown in Silverglate Figs. 5-6), said housing having an exterior surface defining an exterior shape of said housing and having an interior cavity therein, said interior cavity for holding contents therein;
said housing having a housing diameter, said housing diameter being larger than said opening diameter (Silverglate Col. 2 Ln. 36-49); and 
said housing positionable within said interior chamber to a mounted position, by an insertion of said housing through said opening which imparts a stretching to said opening during said insertion (Silverglate Col. 2 Ln. 8 – Col. 5 Ln. 18).
Regarding claim 3, Silverglate further discloses surfaces of said interior chamber imparting a biased contact against said exterior surface of said housing with said housing in said mounted position (see Silverglate Figs. 5-6).
Regarding claim 5, Silverglate further discloses said one opening in said elastic exoskeleton being one of a plurality of said openings; and said housing positionable within said interior chamber to said mounted position, only by a said insertion of said housing through said one opening (Silverglate Col. 2 Ln. 36-49 and Figs. 5-6).
Regarding claim 7, Silverglate further discloses said one opening in said elastic exoskeleton being one of a plurality of said openings; and said housing positionable within said interior chamber to said mounted position, only by a said insertion of said housing through said one opening (Silverglate Col. 2 Ln. 36-49 and Figs. 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverglate in view of Lantinen (US 20120074029; hereinafter Lantinen).
Regarding claim 2, Silverglate as above teaches all the structural limitations as set forth in claim 1, except for said exterior shape of said housing being ellipsoid; and said housing having a first half portion in a removable connection to a second half portion.
	Lantinen is in the same field of endeavor as the claimed invention, which is an egg-shaped (i.e. ellipsoid) housing or package. Lantinen teaches an ellipsoid housing or package (100) having a first half portion (105) in a removable connection to a second half portion (110; Lantinen [0009-0018] and Figs. 1a-c).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the spherical housing (of Silverglate) into a similar ellipsoid-shaped housing with a first half portion removable from a second half portion (as taught by Lantinen) to allow the user to carry additional items (such as: beads, candies, toys and so on) at once, also by doing so also provides a noise-making structure (i.e. a rattle). Further, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP §2144.04(IV)(B)
Regarding claim 4, modified Silverglate as above further teaches surfaces of said interior chamber imparting a biased contact against said exterior surface of said housing with said housing in said mounted position; and said biased contact holding said removable connection of said first half portion to said second half portion
Regarding claim 6, modified Silverglate as above further teaches said one opening in said elastic exoskeleton being one of a plurality of said openings; and said housing positionable within said interior chamber to said mounted position, only by a said insertion of said housing through said one opening (Silverglate Col. 2 Ln. 36-49 and Figs. 5-6).
Regarding claim 8, modified Silverglate as above further teaches said one opening in said elastic exoskeleton being one of a plurality of said openings; and said housing positionable within said interior chamber to said mounted position, only by an insertion of said housing through said one opening (Silverglate Col. 2 Ln. 36-49 and Figs. 5-6).

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 4 above) and further in view of Mitchell et al. (US 20160310856; hereinafter Mitchell) and Gerber (US 20120238182; hereinafter Gerber).
Regarding claim 9, Silverglate as above teaches all the structural limitations as set forth in claim 4, except for said elastic exoskeleton forming a body of said container, said body being animal shaped.
	Mitchell is in the same field of endeavor as the claimed invention, which is a pliable toy container. Mitchell teaches a pliable toy container embodiment (100; as shown in Figs. 1a-b) comprising: an elastic exoskeleton (110a-b) having sidewalls surrounding an interior chamber (160) of said (elastic) exoskeleton; at least one opening (105a-b) formed in said elastic exoskeleton, said opening having an opening diameter, said opening communicating with said interior chamber, and said elastic exoskeleton forming a body of said container, said body being animal shaped (i.e. in the form of a T-rex; Mitchell [0019-0027]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of an animal shaped body (as taught by Mitchell) to the overall elastic exoskeleton (of Silverglate) to the allow the user (i.e. a child) to easily grasp the container (i.e. exoskeleton). Further, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP §2144.04(IV)(B)
Regarding claim 10, modified Silverglate as above further teaches a plurality of said elastic exoskeletons each forming a said body in a different said animal shape (i.e. Brontosaurus as shown in Mitchell Figs. 2a-b or i.e. triceratops as shown in Mitchell Figs.  3a-b).
Regarding claim 12, modified Silverglate as above further teaches said contents of said interior cavity being candy (Lantinen Abstract and [0003 & 0009]).
Regarding claim 11, modified Silverglate as above teaches said container having a body being animal shaped (see Mitchell Figs. 1a-3b). 
	However, Silverglate fails to teach the animal shaped body corresponding to an animal being depicted in a book or video provided in combination with the container.
	Gerber is in the same field of endeavor as the claimed invention, which a kit having a book and a corresponding toy. Gerber teaches a kit comprising: a book, an animal shaped toy, and wherein the book has a character that is represented by the animal shaped toy (Gerber [0006] and claim 8). 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the animal shaped body container (of Silverglate) with an associated book (as taught by Gerber) to the allow the user (i.e. a child) to develop association skills with the toy and the story (Gerber [0007]).  
Examiner’s note: Further, applicant is reminded of the following: where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.) (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”).  See MPEP §2111.05(B)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736